Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 1 of 7 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA                    '
                                                                       j, . - : J
                                                                                ' "!
                                                                                  ''! ,'3
                                                                                      .
                                                                                      I J
                                                                                               ,
                              TAMPA DIVISION                                                '"l- IO

JOAN L. KUEHN
as Trustee ofthe Joan L. Kuehn Inter Vivos Trust,

       Plaintiff,                                     Case No..   g>z\ c \/ \0®v \
vs.



CAMBRIDGE VILLAGE ASSOCIATION,INC.,

       Defendant.
                                              I

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JOAN L. KUEHN as Trustee ofthe Joan L. Kuehn Inter Vivos Trust, by

and through her undersigned attorney, sues Defendant, CAMBRIDGE VILLAGE

ASSOCIATION,INC.("Association") and states:

                             JURISDICTION AND VENUE


       1.      This is an action for monetary damages and other relief brought by Plaintiff,

JOAN L. KUEHN as Trustee ofthe Joan L. Kuehn Inter Vivos Trust("Kuehn"),in relation

to the use of abusive, deceptive and/or unfair debt collection practices in violation of 15

U.S.C. § 1692("FDCPA")and Fla. Stat. § 559.72("FCCPA").

       2.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question based on the FDCPA claim and § 1367(a)(supplemental).

       3.      Kuehn is a resident of Manatee County, Florida and is a "consumer" as

defined by 15 U.S.C. § 1692a(3)and Fla. Stat. § 559.55(8).

       4.     The Association is a Florida Not for Profit Corporation with its principal

place of business at 3203 Cambridge Avenue, Bradenton, Florida 34207. The Association

is the entity responsible for the operation of Cambridge Village, a residential

                                       Page 1 of7
Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 2 of 7 PageID 2



condominium.


       5.      Kuehn owns the real property located at 6509 Auburn Avenue, Bradenton,

Florida 34207(the "Property"). The Property is owned subject to the governing documents

of the Association, including but not limited to the Amended and Restated Declaration of

Condominium of Cambridge Village, a Condominium, recorded in Official Record Book

2546,Page 641 et seq. of the Public Records of Manatee County (the "Declaration").

       6.      Venue is proper in the Tampa Division of the United States District Court

for the Middle District ofFlorida under 28 U.S.C. § 1391(b)and Middle District ofFlorida

Local Rule 1.02(b)(4) because, among other things, a substantial part of the events or

omissions giving rise to this action occurred in Manatee County, Florida.

                               STATEMENT OF FACTS


       7.      On March 30, 2020, the Association sent Kuehn a letter alleging that her

Property's carport was in violation of the Rules and Regulations (the "Rules") of the

Association ("Association Letter 1"). See Exhibit "A."

       8.      On April 2, 2020, the Association, through its counsel, sent Kuehn another

letter alleging that her carport was messy and in violation of Section 9.1(b) of the

Declaration and Section 8.5 of the Association's Rules ("Association Letter 2"). See

Exhibit "B." Association Letter 2 threatened that "[sjhould further legal action be

necessary, we will also be seeking attomey's fees and costs incurred in this enforcement

matter."


       9.      On April 7, 2020, Kuehn's attorney responded to Association Letter 1 and

Association Letter 2 notifying the Association that Kuehn was represented by counsel and

that she disputed the alleged violations ofthe Association's governing documents("Kuehn



                                      Page 2 of7
Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 3 of 7 PageID 3




Letter A"). See Exhibit"C."

        10.     On May 7,2020, despite being made aware that Kuehn was represented by

counsel, the Association sent Kuehn a letter directly demanding that she pay all of the

 Association's legal expenses incurred as of the date of the letter ("Association Letter 3").

See Exhibit "D."


        11.     The Association Letter 3 demanded that Kuehn pay for all of the

Association's attorneys fees incurred in relation to the alleged Property's carport violation

totaling $1,629.70.

        12.     Kuehn categorically denies that her Property was in violation of the

governing documents of the Association. However, that dispute need not be resolved as

the Association is not entitled to recover its attorney's fees even if the Property was in

violation of the governing documents.

        13.     At no time did the Association initiate litigation against Kuehn and therefore

a court order or final judgment does not exist entitling the Association to an award of

attorneys' fees against Kuehn.

        14.     Further, the Association did not fine Kuehn or levy a special assessment

against her relating to the attorneys' fees allegedly owed to it.

        15.     Under the circumstances set forth in the Complaint, the Association's

governing documents do not allow for the Association to recover its attorney's fees and

costs relating to an alleged dispute over a violation of the Association's Rules the

Declaration. Further, no other applicable law permits the Association to recover its

attorneys' fees and costs from Kuehn regarding the carport dispute.

        16.     The Association knew that it is without legal authority to recover its



                                         Page 3 of7
Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 4 of 7 PageID 4




attorneys' fees and costs from Kuehn relating to the alleged Property carport violation.

        17.     On May 29, 2020, Kuehn's counsel drafted a letter disputing the alleged

debt owed to the Association and demanding verification ofsame("Kuehn Letter B"). See

Exhibit"E." Further, the Kuehn Letter B advised the Association that it is not permitted to

require that a member of the Association pay its attorneys' fees without a corresponding

legal proceeding.

        18.     The Association failed to provide verification ofthe alleged debt to Kuehn.

        19.     Further, the Association failed to perform a reasonable investigation as to

the validity of the debt.

       20.      The Association treated the attorneys' fees allegedly owed by Kuehn as a

special assessment. The attached ledger evidences the Association wrongfully charging

Kuehn for its alleged attorneys' fees incurred in litigation which never existed. See Exhibit

"F."


       21.      The Kuehn Letter B advised the Association that it was required to remove

the attorneys' fees charges from Kuehn's assessment leger and that should it fail to do so,

Kuehn would potentially take legal action.

       22.      Despite the demands by Kuehn, the Association continued to assess and

demand attorneys' fees against her.

       23.      Additionally, the amount of attorneys' fees sought to be collected from

Kuehn was an amount almost twice what it originally alleged to be owed by Kuehn.

       24.      Kuehn has retained the law firm of Moran, Sanchy & Associates to

represent her in this action and is obligated to pay Moran, Sanchy & Associates reasonable

attorney's fees for its services.



                                        Page 4 of7
Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 5 of 7 PageID 5



        25.     All conditions precedent to the bringing ofthis action have been performed,

have occurred, or have been waived.

              COUNT I -CLAIM FOR VIOLATION OF FLA. STAT. S 559.72


        26.     Plaintiff re-alleges paragraphs 1-25 above as though set forth fully.

        27.     This claim is brought against the Association for violation of Fla. Stat. §

559.72(9 & 18).

        28.     The attorneys' fees that the Association attempted to collect from Kuehn is

a consumer debt as defined by § 559.55(6).

        29.     The Association is a debt collector as defined by § 559.55(7).

        30.     Kuehn is a debtor as defined by § 559.55(7).

        31.     The Association attempted to collect the attorneys' fees debt from Kuehn

on numerous occasions when it knew that the debt was not legitimate.

        32.     Additionally,the Association intentionally and/or recklessly communicated

with Kuehn in an attempt to collect the attomeys' fees despite having been provided notice

that Kuehn had retained counsel to represent her in the dispute.

        WHEREFORE, Kuehn requests judgment be entered against the Association for

damages including but not limited to statutory damages, pre-judgment and post-judgment

interest, attorney's fees, costs, injunctive relief and any such other relief as this Court

deemsjust.

               COUNT II -CLAIM FOR VIOLATION OF 15 U.S.C. $ 1692


        33.     Plaintiff re-alleges paragraphs 1-25 above as though set forth fully.

        34.     This claim is brought against the Association for violation of 15 U.S.C. §

1692.




                                        Page 5 of7
Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 6 of 7 PageID 6




        35.    Kuehn is a consumer as defined by § 1692a(3).

        36.    The Association is a debt collector as defined by § 1692a(6).

        37.    The Association intentionally and/or recklessly communicated to Kuehn in

an attempt to collect its attorneys' fees despite having been provided notice that Kuehn had

retained counsel to represent her in all matters with respect to the carport dispute, in

violation of 15 U.S.C. § 1692c(a)(2)&(c). The Association made the communication

without the consent of Kuehn or her counsel.

        38.    The Association continued to communicate with Kuehn regarding the

attorneys' fees allegedly owed despite Kuehn notifying it in writing that she refused to pay

the debt, in violation of§ 1692c(c).

        39.    The Association violated § 1692f(l) by attempting to collect additional fees

and amounts incidental to the alleged attorneys' fees debt and such fees are not expressly

authorized by an agreement or law.

        40.    The Association failed to provide Kuehn with proper notice of debt within

five days after its initial communication with her in violation of 15 U.S.C. § 1692g(b).

Following Kuehn's dispute ofthe debt,the Association failed and refused to provide Kuehn

 with verification ofthe debt.


        WHEREFORE, Kuehn requests judgment be entered against the Association for

damages including but not limited to statutory damages, pre-judgment and post-judgment

interest, attorney's fees, costs, injunctive relief and any such other relief as this Court

deemsjust.




                                        Page 6 of7
Case 8:21-cv-00109-VMC-AAS Document 1 Filed 01/13/21 Page 7 of 7 PageID 7




                             DEMAND FOR JURY TRIAL


       Plaintiff demands a trial by jury as to all counts.


                                              MORAN,SANCHY & ASSOCIATES
                                              1800 Second Street, Suite 830
                                              Sarasota, Florida 34236
                                              P:(941)366-1800
                                              F:(941)954-7101

                                               /s/Don Cahall


                                              Don R. Cahall- Trial Counsel
                                              Florida Bar No. Oil0578
                                              E-mail: dcahall@moransanchylaw.com
                                              Attorneysfor Plaintiff




                                        Page 7 of7
